COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Amigos Meat Distributors, L.P. v. Julian Guzman and Catherine
                          Michele Montejano

Appellate case number:    01-16-00149-CV

Trial court case number: 2013-25098

Trial court:              295th District Court of Harris County

Date motion filed:        May 26, 2017

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Lloyd


Date: August 8, 2017